                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

JASON TYWANN BELL,                                §
          Petitioner,                             §
                                                  §
vs.                                               § Civil Action No. 4:18-03189-MGL
                                                  §
M. TRAVIS BRAGG,                                  §
           Respondent.                            §
                                                  §

                   ORDER APPOINTING COUNSEL FOR PETITIONER
                          AND DIRECTING REBRIEFING
               ON PETITIONER’S MOTION PURSUANT TO 28 U.S.C. § 2241

       This matter comes before the Court as a petition for writ of habeas corpus (petition)

pursuant to 28 U.S.C. § 2241 (§ 2241) filed by Petitioner Jason Tywann Bell (Bell). On June 6,

2003, Bell pled guilty to a two-count indictment. Count 1 charged Bell with “unarmed” bank

robbery in violation of 18 U.S.C. § 2113(a) and Count 2 charged Bell with possessing a firearm in

furtherance of a crime of violence in violation of 18 U.S.C. § 924(c)(1)(A). ECF No. 14 at 2. Bell

was sentenced to 274 months in prison. Id. Bell received said sentence because he was designated

a career offender under the then-mandatory Sentencing Guidelines.             See U.S. Sentencing

Guidelines Manual (U.S.S.G.) § 4B1.1 (2002).

       On November 27, 2018, Bell filed the instant § 2241 petition. Bell asserts he is able to

challenge his conviction under § 2241 because he satisfies the “savings clause” of 28 U.S.C. §

2255 (§ 2255), which allows a petitioner to use § 2241 to challenge a conviction or sentence when

the relief available to petitioner under § 2255 is inadequate or ineffective. On January 8, 2019, the
Magistrate Judge issued a Report and Recommendation (Report) recommending the Court

summarily dismiss Bell’s § 2241 petition because he is unable to meet the requirements under

United States v. Wheeler, 886 F.3d 415 (4th Cir. 2018), for asserting a § 2241 petition by way of

the § 2255 savings clause. Specifically, the Magistrate Judge suggests Bell cannot satisfy the

second element of Wheeler, which is “subsequent to the prisoner’s direct appeal and first § 2255

motion, the [settled substantive law at the time of the petitioner’s sentencing] changed and was

deemed to apply retroactively on collateral review.” Id. at 429.

       Having considered all of the documents set forth above, the Court concludes counsel

should be appointed for Bell in order for several issues to be more fully briefed before the Court

rules on Bell’s petition and reviews the Report. Accordingly, the Court DIRECTS the Clerk of

Court to appoint counsel to represent Bell in his § 2241 proceeding before this Court. Said counsel

should appear in this case within 10 days. The Court further DIRECTS Bell’s counsel to brief the

following issues within thirty days after appearing in this case:

       (1) The effect of Lester v. Flournoy, 909 F.3d 708 (4th Cir. 2018), decided after the

           Magistrate Judge issued his Report and Recommendation for this case, on Petitioner’s

           case;

       (2) Whether the holding of United States v. McCollum, 885 F.3d 300 (4th Cir. 2018) has

           any effect on Bell’s § 2241 petition under the requirements set forth in Wheeler;

       (3) What effect, if any, Sessions v. Dimaya, 138 S. Ct. 1204 (2018), and Johnson v. United

           States, 135 S. Ct. 2551 (2015), have on Bell’s § 2241 petition.
Once the Court receives Bell’s brief, it will enter a deadline for the Government to respond.

        IT IS SO ORDERED.

       Signed this 25th day of April 2019 in Columbia, South Carolina.

                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE
